NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAR 10 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

RICARDO IVAN PALOS-MARQUEZ,                      No. 11-73799

              Petitioner,                        Agency No. A074-419-643

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 6, 2015**
                               Pasadena, California

Before: REINHARDT, N.R. SMITH, and HURWITZ, Circuit Judges.

       Ricardo Palos-Marquez petitions for review of a decision by the Board of

Immigration Appeals that he is removable because his conviction under 8 U.S.C.

§ 1324(a)(1)(A)(ii) for knowingly transporting undocumented persons is an

aggravated felony under 8 U.S.C. § 1101(a)(43)(N). We dismiss the petition.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1. The phrase “relating to alien smuggling” in 8 U.S.C. § 1101(a)(43)(N) is

descriptive, rather than limiting, and offenses listed in that provision are categorically

aggravated felonies, except for certain first-time offenses involving family members.

See Castro-Espinosa v. Ashcroft, 257 F.3d 1130, 1131-32 & n.2 (9th Cir. 2001);

United States v. Galindo-Gallegos, 244 F.3d 728, 733-34 (9th Cir.), amended on other

grounds by 255 F.3d 1154 (9th Cir. 2001). Section 1324(a)(1)(A)(ii) is listed in

§ 1101(a)(43)(N). Palos-Marquez’s conviction was not for a first-time offense

involving a family member, and he therefore was convicted of an aggravated felony.

      2. Because Palos-Marquez was convicted of an aggravated felony, we lack

jurisdiction over this petition for review.          8 U.S.C. §§ 1227(a)(2)(A)(ii),

1252(a)(2)(C); see Castro-Espinosa, 257 F.3d at 1132.

DISMISSED




                                            2